Citation Nr: 1731979	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  11-20 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a lower back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel

INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from March 1978 to June 1978, with additional service in the Army National Guard.  

This appeal comes to the Board of Veterans' Appeals (Board) from October 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office, (RO) in St. Louis, Missouri and Houston, Texas.  

In June 2015, April 2016, December 2016, and May 2017, the Board remanded the appeal for additional evidentiary development.  

The Veteran was also afforded a hearing in July 2011 before a Decision Review Officer (DRO).  The report has been associated with the claims file.  

Furthermore, in its April and December 2016 remands, the Board found that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) had been raised by the record, and referred the matter to the Agency of Original Jurisdiction (AOJ) for adjudication in the first instance.  To date, entitlement to a TDIU has not been adjudicated.  As such, it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board recognizes that this appeal has been advanced on the Board's docket, that the claim has been pending since 2011, and that there have been previous remands for additional development.  While the Board regrets the delay involved in remanding this case again, it is also of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159.

Specifically, a review of the records shows that in a December 2016 VA addendum medical opinion, the examiner made references to an October 2016 MRI (magnetic resonance imaging) for the Veteran's neck and lower back, as well as radiographs conducted in April and June 2012 for the Veteran's knees.  Similarly, in the June 2017 VA addendum medical opinion, the examiner made references to having reviewed 2016 to 2017 Houston VA Medical Center (VAMC) treatment records.  

A review of the record shows that the October 2016 MRI report, April and June 2012 radiograph reports, and 2016 to 2017 Houston VAMC treatment records are not associated with the claims file.  Notably, no VAMC records after May 2011 have been obtained for the record.

The record on which a medical opinion is premised is pertinent evidence as it has bearing on the probative value of the opinion.  On remand, these records should be obtained and associated with the claims file.  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (relevant documents generated by the Secretary prior to the Board decision are constructively before the Board and failure to consider them generally warrants remand).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records from May 2011 to present from all indicated sources that are not already associated with the file and associate them with the claims file.  Specifically, the RO should attempt to obtain records from the Houston VAMC from May 2011 to present.  The RO should also attempt to obtain the October 2016 MRI, and the April and June 2012 radiograph results referred to in the December 2016 VA addendum medical opinion.   

2.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above and re-adjudicate the issues on appeal.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




